Citation Nr: 1222870	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  07-26 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis. 

2.  Entitlement to service connection for a right shoulder disorder. 

3.  Entitlement to service connection for asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The appellant served on various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the United States Navy Reserves from June 2000 to April 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, in which the benefits sought on appeal were denied.  Since then, the jurisdiction over the case was subsequently transferred to the RO in Waco, Texas.  

The appellant testified before the undersigned Acting Veteran's Law Judge at a March 2010 Travel Board hearing.  A copy of the hearing transcript has been associated with the claims folder. 

In February 2011, the Board remanded the matters to the RO (via the Appeals Management Center)) for additional development.  Specifically, the Board instructed the RO/AMC to provide the appellant with a VA examination.  A review of the record shows that a VA examination was provided in April 2011. 

The Board notes that, in March 2012, after the last adjudication of this matter by the RO, the appellant submitted an additional statement in which she informed VA of her recent change in address, and she submitted another copy of an October 2005 private medical statement.  Since the appellant's current address is irrelevant to the merits of these claims and the copy of the October 2005 record is duplicative, the claims need not be remanded for RO consideration.  Thus, no waiver is needed to the extent indicated in this case.  See 38 C.F.R. §§ 20.800; 20.1304. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The appellant's rheumatoid arthritis was not incurred during a period of ACDUTRA or INACDUTRA, and it did not increase in severity beyond the natural progression of the disease prior to her discharge from the Navy Reserve. 

2.  There is no competent evidence of record that shows the appellant incurred a right shoulder injury while she performed her duties during a period of ACDUTRA or INACDUTRA, and the preponderance of the evidence is against a finding that her current right shoulder disorder was incurred or aggravated during a period of ACDUTRA or INACDUTRA.

3.  In a March 2010 correspondence, the appellant stated that she wished to withdraw her appeal for service connection for asthma.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the appellant's rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2011).

2.  The criteria for entitlement to service connection for the appellant's right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2011).

3.  The criteria for a withdrawal of the appellant's substantive appeal on the issue of entitlement to service connection for asthma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the appellant of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent a letter to the appellant in October 2005 that addressed some notice elements concerning his claim.  The letter informed the appellant of what evidence is required to substantiate the claim, and apprised the appellant as to her and VA's respective duties for obtaining evidence.  In a March 2006 letter, VA has also informed the appellant how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claims.

Although the March 2006 notice was sent after the initial adjudication, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in that letter fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and after the notice was provided the case was readjudicated several times, most recently in February 2012 and a supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the appellant with regard to his claim, VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the appellant a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  This includes copies of the Veteran's Reserve service records, private treatment records, and medical records associated with her claim for disability benefits through the Social Security Administration (SSA).  VA also provided the appellant with an examination in April 2011.  The examiner identified the nature of the Veteran's rheumatoid arthritis and right shoulder disorder and addressed the question of whether either of those current disorders were incurred in or aggravated by any periods her Reserve service.  The Board finds that VA examination report is adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The appellant has not identified (and the record does not otherwise indicate) the existence of any additional evidence, not already obtained, that is necessary for a fair adjudication of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).


2.  Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

 Additionally, service connection may be granted for injury or disease incurred or aggravated during a period of ACDUTRA is warranted.  38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a).  Service connection for only injury incurred or aggravated during a period of INACDUTRA is warranted (injuries include acute myocardial infarction, cardiac arrest, or cerebrosvascular accident).  38 U.S.C.A. § 101(24)(C); 38 C.F.R. § 3.6(a).

For the most part, in order to qualify for VA benefits, a claimant must be a veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  In order to establish his or her entitlement to VA disability compensation benefits, he or she must first establish "veteran" status.   

There are three ways to do establish "veteran status": 1) serve on active duty; 2) serve on a period of ACDUTRA and incur or aggravate an injury or disease during that period of ACDUTRA; or 3) serve on a period of INACDUTRA and incur or aggravate an injury during that period of INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  In other words, service on active duty alone is sufficient to meet the statutory definition of veteran, however, service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki,  24 Vet. App. 167, 172 (2010). 

For periods of ACDUTRA and INACDUTRA, the presumption of sound condition does not apply if an entrance examination was not performed prior to that period of service.  Moreover, the presumption of aggravation is not applicable to a period of ACDUTRA or INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  Rather, the claimant bears the burden of proving both that (1) the preexisting disability worsened (underwent a permanent increase in disability) during service, and (2) that such worsening was beyond the natural progression of the disease.  Donnellan, 24 Vet. App. at 167.  

Although an ACDUTRA claimant does not need to show that his or her ACDUTRA training proximately caused the worsening of his or her preexisting disability, the definition of aggravation in does require that an ACDUTRA claimant establish that there is a causal relationship between the worsening of the claimant's preexisting condition and his or her ACDUTRA.  Donnellan, 24 Vet. App. at 173-174 (citing the definition of aggravation in 38 U.S.C.A. § 1153 and incorporated by 38 U.S.C.A. § 101(24)).  This causal relationship is shown when the claimant establishes that the preexisting condition worsened beyond the natural progress of that condition during service.  See Id. 

The claimant has the burden to establish both elements set forth above (that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease).  Donnellan, 24 Vet. App. at 175.  There is no shifting burden as there is when the presumptions of soundness and aggravation apply.  Id.   The standard of proof remains the "benefit of the doubt" standard under 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Id.  Thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail as to this matter.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Here, the appellant does not have any active duty service.  During her five years of Navy Reserve service, she had seven periods of ACDUTRA (on June 20, 2000, and from February 1, 2001 to February 15, 2001, September 20, 2001 to September 29, 2001, October 28, 2001 to November 1, 2001, January 5, 2003 to January 17, 2003, May 11, 2003 to May 23, 2003, and July 5, 2004 to July 16, 2004), as well as multiple other periods of INACDUTRA.  Again, service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status. Donnellan, 24 Vet. App. at 172.   Instead, in order to obtain "veteran" status, the appellant must establish service connection for a disability was incurred or aggravated during a period of ACDUTRA or INACDUTRA; however, no presumptions apply in this case.  

Rheumatoid Arthritis 

The appellant seeks entitlement to service connection for rheumatoid arthritis.  She reports that she was first diagnosed with rheumatoid arthritis in September 2001 while she was enlisted in the Navy Reserves, and she asserts that the physical activities she was required to perform during her ACDUTRA aggravated her rheumatoid arthritis.  

As the claimed rheumatoid arthritis is a disease, service connection may be granted based upon incurrence or aggravation during one of the appellant's periods of ACDUTRA.  See Biggins, 1 Vet. App. 474.  For the reasons that follow, the Board finds that service connection for this condition is not warranted. 

Here, the evidence of record does not show, nor does the appellant assert, that her rheumatoid arthritis was incurred in one of her period of ACDUTRA.  Rather, the evidence of record shows that the appellant was first treated for rheumatoid arthritis just prior to her period of ACDUTRA in September 2001.  In particular, a private treatment record dated on September 17, 2001 that shows the appellant was previously seen by a rheumatologist and she received medication to treat her rheumatoid arthritis.  A notation made on a private treatment record dated two days later shows that the appellant was scheduled to leave for Reserve duty on the following day (September 20, 2001) and that she would need to receive another dose of her medication while away.  A November 2001 service treatment record, and other subsequent service treatment records, confirms that the appellant was first diagnosed with rheumatoid arthritis in September 2001.  

There is no evidence of record that shows that the appellant was first diagnosed with rheumatoid arthritis during a period of her ACDUTRA.  Indeed, the notations contained in the medical records dated in September 2001 and November 2001 highly suggestive of the fact that she had been diagnosed outside a period of ACDUTRA.  Service connection is not warranted for a disease incurred in a period of ACDUTRA.  See 38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110; 38 C.F.R. § 3.6(c), (d), 3.303.

The remaining question on appeal is whether the evidence of record is at least in equipoise regarding the Veteran's contention that her rheumatoid arthritis was aggravated by a period of her ACDUTRA.  Here, the weight of the evidence is against her claim.

The Board again observes that VA law and regulations clearly indicates that the presumptions of aggravation do not apply where the claim is based on a period of ACDUTRA.  See Smith, 24 Vet. App. 40 (2010).  To that extent, in order to establish aggravation of a preexisting condition during a period of ACDUTRA, the claimant bears the burden of showing both: (1) that she experienced a permanent increase in disability during her period of ACDUTRA; and (2) that such permanent increase was beyond the natural progress of that disability.  See Donnellan, 24 Vet. App. 167.  With respect to aggravation, the Board finds that the appellant has not met this burden of proof.  

Service and private treatment records dated subsequent to September 2001 continue to show that the appellant received treatment for rheumatoid throughout the remainder of her Navy Reserve service.  There is no indication in these records that the appellant's rheumatoid arthritis permanently worsened beyond the natural progress of the disease because of a period of ACDUTRA.  Rather, multiple treatment records indicate that the appellant was fully able to participate in the duties required of her during periods of ACDUTRA until 2005, just prior to her medical discharge.  For instance, a notation in an August 2004 service treatment record shows that the appellant's rheumatoid arthritis was possibly a disqualifying condition and a waiver should be sought.  Three subsequent private medical statements dated in October 2004, December 2004, and in March 2005 from the appellant's treating primary care physician (Dr. L. L.) show that he considered that she was fully able to participate in activities on ACDUTRA and she had no limitation to her participation in physical activities.  Specifically, in his March 2005 statement, Dr. L. stated that "he sees no reason why [the appellant] wouldn't be found fit for duty."  

The Board does acknowledge the findings contained in the records associated with the appellant's Social Security Administration (SSA) disability benefits determination.  In particular, the report of a June 2004 SSA medical evaluation shows that the appellant reported to her rheumatologist in December 2003 that she experienced increasing joint pain following a period Reserve service in November 2003.  The appellant stated that during her Reserve service, she had been required to run a mile and a half, and it had resulted in "disabling pain that lasted several days." The SSA examiner noted that he had reviewed the medical findings in December 2003 and observed that the appellant's rheumatologist did not find "significant joint effusion or warmth" but diagnosed her with osteoarthritis in her neck, hands and knees.  It was also observed that the appellant obtained a waiver from her rheumatologist to miss her Reserve duties in May 2004.  The SSA records show that the appellant was awarded an RFC consistent with less than sedentary exertion because of physical limitations due to her medical conditions, including rheumatoid arthritis.  

By October 2005, it appears that the appellant's rheumatoid arthritis had clearly worsened, and Dr. L. found that the appellant could no longer continue her Reserve duties and recommended that she be medically discharged.  The Board finds in pertinent that the appellant last period of ACDUTRA was in July 2004, and she did not participate in any period of ACDUTRA between March 2005 and October 2005 that would support any assertion that her rheumatoid arthritis was permanently aggravated by a specific period of ACDUTRA.  Again, given that rheumatoid arthritis is a pre-existing disease, there must be evidence that it was aggravated by a period of ACDUTRA.  See Biggins, 1 Vet. App. at 474. 

Also, a January 2006 Findings of the Physical Evaluation Board Proceedings shows that the appellant's rheumatoid arthritis was not found to be proximately caused by performing her Reserve duty. 

Finally, pursuant to the Board's February 2011 remand directives, the appellant was afforded a VA examination in order to obtain a medical opinion on the etiology her rheumatoid arthritis.  In that examination report, the VA examiner noted that the appellant's rheumatoid arthritis was present during her Navy Reserve service from September 2001 until she was medically disqualified in June 2006.  The VA examiner further noted that the rheumatoid arthritis was first diagnosed and treated by her private medical providers.  The VA examiner also noted that the appellant reported a strong family history of rheumatoid arthritis and the appellant had a regular civilian job throughout her period of Reserve service.  The VA examiner concluded that the appellant's rheumatoid arthritis was neither incurred in nor aggravated by a period of ACDUTRA.  

The Board has considered the appellant's assertions that her rheumatoid arthritis was permanently worsened as a result of her period(s) of ACDUTRA.  While the appellant is competent to report symptoms as they come to her through her senses, the Board finds that rheumatoid arthritis is not the type of disorder that a lay person can provide competent evidence on the issue of permanent aggravation beyond the natural progression of the disease.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372  (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, such competent evidence has been provided by the medical personnel who have examined the appellant during the inservice Physical Evaluation Board Proceedings and during the April 2011 VA examination.  

The Board finds that service connection for rheumatoid arthritis is not warranted. The evidence of record does not show, or does the appellant assert, that her rheumatoid arthritis was incurred in a period of ACDUTRA.  The appellant has the burden to establish that her preexisting rheumatoid arthritis worsened during her periods of ACDUTRA and that such worsening was beyond the natural progression of the disease.  Donnellan, 24 Vet. App. at 175.  The appellant has not carried this burden.  Instead, the preponderance of the competent evidence shows her rheumatoid arthritis was not aggravated by any period of her ACDUTRA service. The Board finds that the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for rheumatoid arthritis is not warranted.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303.

Right Shoulder Disorder 

The appellant contends that her current right shoulder disorder is related to her periods of ACDUTRA and/or INACDUTRA.  The appellant has denied any specific right shoulder injury that would have lead to her current diagnosed disorder that occurred during a period of her ACDUTRA and/or INACDUTRA.  See March 2010 Travel Board hearing transcript, page 24, and the report of an April 2011 VA examination.  Rather, she contends that her current right shoulder disorder is a result of the normal "wear and tear" that she incurred while she performed her Navy Reserve duties. 

A review of record shows that the appellant was first treated for right shoulder problems in December 2004.  A private treatment record shows that on December 16, 2004, the appellant sought treatment from her primary care physician for increasing right shoulder pain for the past two days.  She denied any specific trauma, but she reported that the pain first began after a cyst was taken out of her shoulder months ago.  She further reported that she had been told that she had a "knot in the tendon."  X-ray film of the right shoulder revealed no bony or soft tissue abnormalities.  A diagnosis of "shoulder pain - bursitits, tendonitis" was given.  A June 2005 private treatment record shows that the appellant continued to complaint of right shoulder pain and stiffness, but she denied any history of right shoulder injury.   In the October 2005 private medical statement from Dr. L., he noted that he had been treating the appellant for tendonitis in her right shoulder.  

None of the appellant's Reserve service treatment records shows any complaints, treatment, or diagnosis for any right shoulder problem.  The report of an April 2005 Reserve service examination shows that the appellant's upper extremities were evaluated as normal, and on the associated report of medical history, the appellant did not indicate any history of a right shoulder injury or subsequent problems.  

Subsequent treatment records show that following the appellant's medically disqualified from Reserve service; she did not seek any treatment for right shoulder problems until 2007.  A December 2007 private treatment record shows that the appellant presented with complaints of right shoulder pain for the past week.  There was evidence of painful motion on physical examination, and it was felt that the appellant's right shoulder pain might be due to tendinitis or inflammation of the joint.  She received an injection in her right shoulder to treat her symptoms.  Later private treatment records show that the appellant was diagnosed with a right rotator cuff tear and for which she underwent surgical repair in June 2008. 

In April 2011, the appellant was afforded a VA examination to determine the nature and etiology of her claimed right shoulder disorder.  In the examination report, the VA examiner noted a review of the claims folder, including the appellant's Reserve service treatment records.  The VA examiner also noted that the appellant reported an onset of right shoulder problems in 2005, but she denied any specific injury other than "wear and tear", and she sought treatment from her primary care physician at that time.  The appellant also reported that she recently injured her right shoulder at work in March 2010 while throwing laundry bags down a shoot, and she immediately felt pain and a pulling sensation.  She subsequently underwent surgery in August 2010 for right shoulder impingement syndrome and right rotator cuff tear.  

Based on a review of the records and findings from clinical examination, the April 2011 VA examiner stated that it was impossible to pinpoint exactly when the appellant first incurred her current right shoulder disorder given her recent March 2010 intervening right shoulder injury examiner.  The VA examiner concluded that the appellant's current right shoulder disorder was not incurred in or aggravated by a period of her Reserve service. The VA examiner observed that the appellant reported that she was employed in a regular civilian job throughout her Reserve service, and the examiner concluded that the "wear and tear" on her right shoulder was unlikely due to her Reserve service duties. 

In this case, the record shows that the appellant has been diagnosed with, and surgically treated for, right shoulder impingement and right rotator cuff tear.  See April 2011 VA examination report.  The remaining questions at issue is whether the appellant's current right shoulder disorders resulted from an injury incurred in, or aggravated by, a period of her ACDUTRA and/or INACDUTRA.  
There is no evidence of record that shows that the appellant's right shoulder disorder is the result of an injury that was incurred in, or aggravated by, a period of ACDUTRA and/or INACDUTRA.  Indeed, the appellant has not referred to, and the evidence of record does not demonstrate, any specific instances of right shoulder pain or injury during a period of ACDUTRA and/or INACDUTRA.  Rather, she contends that the cumulative effects of performing her Reserve duties during her training periods ultimately lead to her current right shoulder disorder.  

The Board finds it pertinent that during most of the appellant's time in the Navy Reserves, she was as a civilian and she was employed outside of her Reserve service.  She has not provided any contentions of a temporal relationship between the onset of shoulder symptoms and specific periods of training or active duty.  

Moreover, there is no positive medical nexus opinion which supports the claim that her current right shoulder disorder resulted from "wear and tear" incurred during a period of her ACDUTRA and/or INACDUTRA.  Rather, the April 2011 VA examiner opined that the appellant's current right shoulder disorder was less likely than not incurred in or aggravated by her periods of training for the Navy reserves.  

There is no indication of record, beyond the appellant's lay assertion that her current right shoulder disorder is related to the "wear and tear" she has experienced over the years as opposed to her more recent work-related right shoulder injury.  Furthermore, there is no indication of record, beyond the appellant's assertion that the "wear and tear" was related to her periods of ACDUTRA and/or INACDUTRA as opposed to her civilian duties during that same time period. 

In this regard, the appellant's vague, after the fact statements that she believes her current right shoulder disorder was caused or aggravated by normal wear and tear from performing her Reserve duties does not constitute evidence of a specific injury during a period of her ACDUTRA and/or INACDUTRA.  The appellant is competent to testify to observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The appellant, even as a nursing assistant, is not competent to provide medical conclusions such as whether a disability was incurred in or aggravated by a period of her ACDUTRA and/or INACDUTRA.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Notably, such a medical conclusion requires clinical and diagnostic testing that has been analyzed by a medical professional trained in orthopedic disorders, and goes well beyond her knowledge as a nursing assistance.  

Therefore, to the extent that the appellant is claiming that her current right shoulder disorder is a result of an injury incurred in or aggravated by her military service, she is not competent to comment on medical matters.  Moreover, the record does contain a competent and persuasive medical opinion from the April 2011 VA examiner that her current right shoulder disorder was not the result of a period of her military service.  

In short, there is no evidence of record that shows the appellant incurred a specific injury during a period of ACDUTRA and/or INACDUTRA.  In addition, the preponderance of the medical evidence is against a finding that her current right shoulder disorder is related to any injury incurred in or aggravated by a period of ACDUTRA and/or INACDUTRA.  Service connection is not warranted for current right shoulder disorder as result from an injury incurred on or aggravated by a period of ACDUTRA and/or INACDUTRA.  See 38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110; 38 C.F.R. § 3.6(c), (d), 3.303.




3.  Dismissal of Claim for Entitlement to Service Connection for Asthma 

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b).

The record reflects that the appellant perfected an appeal of the August 2006 rating decision that denied entitlement to service connection for asthma. Thereafter, the Veteran indicated in her March 2010 correspondence to VA that she wished to withdraw her appeal with respect to that claim.  The Board finds that this statement qualifies as a valid withdrawal of the issue of entitlement to service connection for asthma.  See 38 C.F.R. § 20.204.  Accordingly, the claim will be dismissed.



ORDER

Service connection for rheumatoid arthritis is denied. 

Service connection for right shoulder disorder is denied. 

The appeal as to the denial of a claim for service connection for asthma is dismissed.



____________________________________________
ROBERT E. O'BRIEN 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


